      Case 5:17-cv-00220-LHK Document 1433 Filed 01/24/19 Page 1 of 2



 1   Jennifer Milici, D.C. Bar No. 987096
     J. Alexander Ansaldo, Va. Bar No. 75870
 2   Joseph R. Baker, D.C. Bar No. 490802
     Wesley G. Carson, D.C. Bar No. 1009899
 3   Elizabeth A. Gillen, Cal. Bar No. 260667
     Daniel Matheson, D.C. Bar No. 502490
 4   Mark J. Woodward, D.C. Bar No. 479537
     Federal Trade Commission
 5   600 Pennsylvania Avenue, N.W.
     Washington, D.C. 20580
 6   (202) 326-2912; (202) 326-3496 (fax)
     jmilici@ftc.gov
 7
     Attorneys for Plaintiff Federal Trade Commission
 8

 9
                                UNITED STATES DISTRICT COURT
10
                             NORTHERN DISTRICT OF CALIFORNIA
11
                                         SAN JOSE DIVISION
12

13
      FEDERAL TRADE COMMISSION,                          Case No. 5:17-cv-00220-LHK
14
                            Plaintiff,                   PLAINTIFF FEDERAL TRADE
15                                                       COMMISSION’S LIST OF
                    v.
                                                         WITNESSES FOR TRIAL DAY 10,
16
      QUALCOMM INCORPORATED, a                           JANUARY 28, 2019
17    Delaware corporation,

                            Defendant.                   Courtroom: 7, 4th Floor
18
                                                         Judge:     Hon. Lucy H. Koh
19

20
21          Plaintiff Federal Trade Commission submits the following list of rebuttal witnesses it
22   intends to call live and by videotaped or stenographically recorded deposition on Monday,
23   January 28, 2019 (Trial Day 10).
24          1. Professor Carl Shapiro, FTC economic expert (live)
25          2. Injung Lee, Samsung (by videotaped deposition) (time permitting)*
26          3. Yooseok Kim, Samsung (by videotaped deposition) (time permitting)*
27          4. Seungho Ahn, Samsung (by videotaped deposition) (time permitting)*
28


                                                                    FTC’S JAN. 28, 2019 LIST OF WITNESSES
                                                     1                       Case No. 5:17-cv-00220-LHK
      Case 5:17-cv-00220-LHK Document 1433 Filed 01/24/19 Page 2 of 2



 1          5. Jianxin (Jason) Ding, Huawei (by videotaped deposition) (time permitting)*

 2          6. Nanfen (Nancy) Yu, Huawei (by videotaped deposition) (time permitting)*

 3          7. Richard Blaylock, counsel for ZTE (by videotaped deposition) (time permitting)*

 4          8. John Grubbs, Blackberry (by videotaped deposition) (time permitting)*

 5          9. Derek Aberle, former Qualcomm (by videotaped deposition and recorded

 6              investigational hearing read into the record) (time permitting)*

 7          10. Jeff Altman, former Qualcomm (by videotaped deposition) (time permitting)*

 8
     * All designated deposition clips are short. The FTC will present the testimony only if time
 9
     permits.
10

11   Dated: January 24, 2019                              Respectfully submitted,

12
                                                           FEDERAL TRADE COMMISSION
13

14                                                           /s/ Jennifer Milici
                                                           Jennifer Milici
15                                                         J. Alexander Ansaldo
                                                           Joseph R. Baker
16                                                         Wesley G. Carson
17                                                         Elizabeth A. Gillen
                                                           Daniel Matheson
18                                                         Mark J. Woodward
                                                           Federal Trade Commission
19                                                         600 Pennsylvania Avenue, N.W.
                                                           Washington, D.C. 20580
20
                                                           (202) 326-2912; (202) 326-3496 (fax)
21                                                         jmilici@ftc.gov

22                                                         Attorneys for Federal Trade Commission

23

24

25

26

27

28


                                                                    FTC’S JAN. 28, 2019 LIST OF WITNESSES
                                                     2                       Case No. 5:17-cv-00220-LHK
